Citation Nr: 1518112	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to a rating in excess of 40 percent for the Veteran's hepatitis C.  

With regard to the claim for increase, including the question of whether hepatitis C has rendered the Veteran unemployable, the Board notes that in an April 2009 action, the Board remanded the issue of entitlement to vocational rehabilitation training.  To be entitled to vocational rehabilitation training, the evidence must demonstrate the existence of an "employment handicap," which is defined as an impairment of a claimant's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests.  38 U.S.C.A. §§ 3101(1), 3102(1)(B), 38 C.F.R. §§ 21 50(b), 21.51(b) (2014).  Copies of e-mail correspondence associated with the Veteran's VBMS file shows that the Veteran was found to be entitled to vocational rehabilitation services.  Notably, the Veteran was denied participation in a "return-to-work" program, as evidenced by a February 2010 letter to the Veteran from his vocational rehabilitation counselor, who stated that she had made a determination that it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment.  It was then indicated that the Veteran would be provided an evaluation for Individualized Independent Living services.  This evidence suggests that the Veteran may be unemployable.  (The Board notes also that a March 2010 VA examiner stated that the Veteran's hepatitis C had "[s]ignificant effects" on his ability to function occupationally.)  Unfortunately, however, no records relevant to the determination regarding vocational rehabilitation services have been associated with the Veteran's Virtual VA or VBMS files.  Accordingly, the Board finds it necessary to remand the matter for the agency of original jurisdiction (AOJ) to obtain any records relevant to the determination regarding the Veteran's eligibility for vocational rehabilitation services, to include the denial of participation in a "return-to-work" program.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").

The Board notes that VA treatment records associated with the Veteran's VBMS file after the current matter was certified to the Board also suggest the existence of potentially relevant outstanding medical records.  A treatment entry dated in August 2014 indicates that the Veteran was seen one year prior, at which time "a CT triple phase was ordered," results of which did not reveal focal lesions suggestive of HCC."  It was also noted that the Veteran's liver biochemistry remained borderline high and that a repeat CT scan would be scheduled in six months.  The record currently before the Board, however, contains no treatment records dated in 2013, or any records dated after August 2014.  Accordingly, the matter must also be remanded to ensure that all relevant records related to treatment or evaluation of the Veteran's hepatitis C are associated with the record, so as to ensure that the Board's evaluation of the Veteran's claim is a fully informed one.  

Also on remand, as argued by the Veteran's representative, the Veteran should be afforded another VA examination to evaluate the severity of his hepatitis C.  This is so because the last VA examination was conducted in March 2010, more than five years ago.  The evidence has become stale, at least as it pertains to the current level of disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all records pertaining to the Veteran's claim for vocational rehabilitation, to include all records relevant to the determination that it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment, are obtained and associated with the claims folder.  If a vocational rehabilitation file exists, the entire file should be associated with the Veteran's VBMS file.

2.  The AOJ should ensure that all VA treatment records related to treatment or evaluation of the Veteran's hepatitis C dated since February 2009 are associated with the Veteran's VBMS file.

3.  Upon completion of the above development, the AOJ should arrange for the Veteran to be scheduled for a VA examination by a physician who has expertise in liver disease.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination.  

The examiner should render specific findings with respect to whether the Veteran's hepatitis C is productive of (1) fatigue, (2) malaise, and (3) anorexia, to include any manifestations thereof.  The examiner should state whether the Veteran's hepatitis C is productive of any symptoms other than fatigue, malaise, or anorexia.  As to any symptoms that the examiner determines are related to the Veteran's hepatitis C, the examiner should state whether the Veteran experiences those symptoms on an intermittent, daily, or near constant basis.  

The examiner should also specify whether the Veteran has experienced weight loss (and if so, state whether it is minor or substantial weight loss), or other indications of malnutrition, and/or hepatomegaly related to hepatitis C.  The Veteran's weight recorded at the time of examination should be compared with earlier weight records.  The examiner should further comment on whether the Veteran's hepatitis C requires dietary restriction or continuous medication.

The examiner should also comment on the frequency and duration of any incapacitating episodes, if any, due to symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper right quadrant pain.  If incapacitating episodes are noted, the examiner should state the total duration in weeks of incapacitating episodes during the past 12-month period.  (For the purposes of the above, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.)

The examiner should also take a detailed history regarding the Veteran's employment and education and vocational attainment, and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected hepatitis C.  

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  The AOJ must also specifically consider whether a rating of total rating based on individual unemployability is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's hepatitis C rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

